
	
		III
		112th CONGRESS
		1st Session
		S. RES. 175
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2011
			Mrs. Shaheen (for
			 herself, Mr. Graham,
			 Mr. Kyl, Mr.
			 Lieberman, Mr. Cardin,
			 Mr. Sessions, Mr. Inhofe, Mr.
			 Lugar, Mr. Casey,
			 Mr. Cochran, Mr. McCain, Mr.
			 Kirk, Mr. Rubio,
			 Mr. Risch, Mr.
			 Levin, Mr. Barrasso,
			 Mr. Begich, Mr.
			 Menendez, and Mr. Coons)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			July 27, 2011
			Reported by Mr. Kerry,
			 without amendment
		
		
			July 29, 2011
			Considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate with
		  respect to ongoing violations of the territorial integrity and sovereignty of
		  Georgia and the importance of a peaceful and just resolution to the conflict
		  within Georgia's internationally recognized borders. 
	
	
		Whereas, since 1993, the territorial integrity of Georgia
			 has been reaffirmed by the international community and 36 United Nations
			 Security Council resolutions;
		Whereas the United States-Georgia Strategic Charter,
			 signed on January 9, 2009, underscores that support for each other’s
			 sovereignty, independence, territorial integrity and inviolability of borders
			 constitutes the foundation of our bilateral relations;
		Whereas, in October 2010, at the meeting of the United
			 States-Georgia Charter on Strategic Partnership, Secretary of State Hillary
			 Clinton stated, The United States will not waiver in its support for
			 Georgia’s sovereignty and territorial integrity.;
		Whereas the White House released a fact sheet on July 24,
			 2010, calling for Russia to end its occupation of the Georgian
			 territories of Abkhazia and South Ossetia and for a return of
			 international observers to the two occupied regions of Georgia;
		Whereas Vice President Joseph Biden stated in Tbilisi in
			 July 2009 that the United States will not recognize Abkhazia and South
			 Ossetia as independent states;
		Whereas, according to the Government of Georgia’s
			 State Strategy on Occupied Territories, the Government of
			 Georgia has committed itself to a policy of peaceful engagement, the protection
			 of economic and human rights, freedom of movement, and the preservation of
			 cultural heritage, language, and identity for the people of Abkhazia and South
			 Ossetia;
		Whereas the August 2008 conflict between the Governments
			 of Russia and Georgia resulted in civilian and military causalities, the
			 violation of the sovereignty and territorial integrity of Georgia, and large
			 numbers of internally displaced persons;
		Whereas large numbers of persons remain displaced as a
			 result of the August 2008 conflict as well as the earlier conflicts of the
			 1990s;
		Whereas the August 12, 2008, ceasefire agreement, agreed
			 to by the Governments of Russia and Georgia provides that all troops of the
			 Russian Federation shall be withdrawn to pre-conflict positions;
		Whereas the August 12, 2008, ceasefire agreement provides
			 that free access shall be granted to organizations providing humanitarian
			 assistance in regions affected by violence in August 2008;
		Whereas the recognition by the Government of Russia of
			 Abkhazia and South Ossetia on August 26, 2008, was in violation of the
			 sovereignty and territorial integrity of Georgia;
		Whereas Human Rights Watch concluded in its World Report
			 2011 that Russia continued to occupy Georgia’s breakaway regions of
			 South Ossetia and Abkhazia and strengthened its military presence in the region
			 by establishing a military base and placing an advanced surface-to-air missile
			 system in Abkhazia;
		Whereas the parties have taken some constructive steps in
			 recent months, including the resumption of direct flights between Russia and
			 Georgia, Russian troop withdrawal from the Georgian village of Perevi, and
			 regular participation in the Incident Prevention and Response Mechanism;
		Whereas these positive steps neither adequately address
			 the humanitarian situation on the ground nor constitute full compliance with
			 the terms of the August 2008 ceasefire agreement;
		Whereas, on November 23, 2010, before the European
			 Parliament, Georgian President Saakashvili declared that Georgia will
			 never use force to restore its territorial integrity and
			 sovereignty;
		Whereas Secretary of State Clinton stated in Tbilisi on
			 July 5, 2010, “We continue to call for Russia to abide by the August 2008
			 cease-fire commitment . . . including ending the occupation and withdrawing
			 Russian troops from South Ossetia and Abkhazia to their pre-conflict
			 positions.”;
		Whereas the Russian Federation blocked the extension of
			 the Organization for Security and Co-operation in Europe (OSCE) Mission to
			 Georgia and the United Nations Observer Mission in Georgia, forcing the
			 missions to withdraw from South Ossetia and Abkhazia;
		Whereas troops of the Russian Federation stationed in
			 Abkhazia and South Ossetia continue to be present without the consent of the
			 Government of Georgia or a mandate from the United Nations or other
			 multilateral organizations;
		Whereas, at the April 15, 2011, meeting in Berlin between
			 the foreign ministers of Georgia and NATO, Secretary of State Clinton stated,
			 “U.S. support for Georgia’s sovereignty and territorial integrity remains
			 steadfast. … We share Georgian concerns regarding recent Russian activities
			 that can negatively affect regional stability.”;
		Whereas, on April 25–26, 2011, Foreign Minister of Russia
			 Sergei Lavrov made a high-profile visit to Abkhazia and South Ossetia, which
			 was immediately criticized by the Department of State as inconsistent
			 with the principle of territorial integrity and Georgia’s internationally
			 recognized borders;
		Whereas the Senate supports United States efforts to
			 develop a productive relationship with the Russian Federation in areas of
			 mutual interest, including non-proliferation and arms control, cooperation
			 concerning the failure of the Government of Iran to meet its international
			 obligations with regard to its nuclear programs, counter-terrorism,
			 Afghanistan, anti-piracy, and economics and trade; and
		Whereas the Senate agrees that these efforts must not
			 compromise longstanding United States policy or United States support for its
			 allies and partners worldwide: Now, therefore, be it
		
	
		That the Senate—
			(1)affirms that it
			 is the policy of the United States to support the sovereignty, independence,
			 and territorial integrity of Georgia and the inviolability of its borders, and
			 to recognize Abkhazia and South Ossetia as regions of Georgia occupied by the
			 Russian Federation;
			(2)calls upon the
			 Government of Russia to take steps to fulfill all the terms and conditions of
			 the 2008 ceasefire agreements between Georgia and Russia, including returning
			 military forces to pre-war positions and ensuring access to international
			 humanitarian aid to all those affected by the conflict;
			(3)urges the
			 Government of Russia and the authorities in control in the regions of South
			 Ossetia and Abkhazia to allow for the full and dignified return of internally
			 displaced persons and international missions to the territories of Abkhazia and
			 South Ossetia;
			(4)supports
			 peaceful, constructive engagement and confidence-building measures between the
			 Government of Georgia and the authorities in control in South Ossetia and
			 Abkhazia and encourages additional people-to-people contacts; and
			(5)affirms that
			 finding a peaceful resolution to the conflict is a key priority for the United
			 States in the Caucasus region and that lasting regional stability can only be
			 achieved through peaceful means and long-term diplomatic and political dialogue
			 between all parties.
			
